DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a bed having “an arc-shaped groove” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “length direction of the groove” in claims 22, 25, and 26 is a relative term which renders the claim indefinite. The term “length direction of the groove” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification defines planes and intersection lines by “a length direction of the groove”, see paragraph [0080] it is not clear what the feature is defined by in reference to the invention as a whole. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-21, 25, 27-31, and 33-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zelnik et al. (US 7555794 B2), herein referred to as Zelnik.
Regarding claim 18, discloses a head supporting device (head and arm support 200) comprising: a frame (upper portion 204) for supporting a shoulder of a patient (see FIG. 9, the alternate embodiment is demonstrated where it is similar to the head and arm support 200 where shoulders supported by the device); and a pad (lower portion 202) for supporting the head of the patient, wherein the pad is placed on the frame; the pad comprising a first surface and a second surface (planar lower surface 208 is considered to be the first surface and the opposite surface is considered to be the second surface, see FIG. 10), the pad having a first working position and a second working position (see FIGS. 7 and 9, the alternate embodiment is demonstrated where it is similar to the head and arm support 200 where lower portion 202 comprises an upper and lower surface wherein the device can be used in two positions); in the first working position of the pad, the first surface being configured to support the jaw of the patient when the patient is prone (see FIG. 7, device is demonstrated in a first position); and in the second working position of the pad, the second surface being configured to support the head and the neck of the patient when the patient is supine (see FIG. 9, device is demonstrated in a second position).
Regarding claim 19, Zelnik discloses the head supporting device is configured to position the head of the patient such that an angle between the plane perpendicular to the orbitomeatal line of the patient and a vertical direction is between 15 degrees and 20 degrees. Examiner notes that since a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 20, Zelnik discloses the frame has a groove (openings 210 and back opening 212), and the pad is embedded in the groove (lower portion 202 is connected within the opening of the upper portion 204 via legs 214); the second surface comprises a first side and an undersurface, the first side being connected to the undersurface and the first surface, wherein when the patient is supine, the first side is used for supporting the neck of the patient and the undersurface is used for supporting the head of the patient (see figure 1 below). Examiner notes that the first side is integrally formed with the generally planar lower surface 208 where the undersurface can be considered the edge adjacent the first side.

    PNG
    media_image1.png
    368
    509
    media_image1.png
    Greyscale

Figure 1 - Reproduction of the head and arm support

Regarding claim 21, Zelnik discloses the pad comprises a second side connected to the first surface and the undersurface (legs 214 connect to lower portion 202 about a surface considered to be a second side adjacent generally planar lower surface 208), the second side being opposite to the first side (first and second sides are recognized to be formed integrally with the generally planar lower surface 208 along opposite sides of said feature); when the patient is prone, the undersurface contacts a bottom of the groove (lower portion 202 contacts portions of the upper portion 204 about a first side, see figure 1 above); and when the patient is supine, the second side contacts at least a portion of the groove (second side of the planar lower surface 208 indirectly contacts edges of the upper portion 204 via legs 214).
Regarding claim 25, Zelnik discloses the pad comprises a third side and fourth side connected to the first surface and the undersurface, the third side and the fourth side being arranged opposite to each other along a direction perpendicular to the length direction of the groove in the horizontal plane. Examiner notes that the generally lower surface 208 comprises the claimed third and forth lower side disposed along the lateral edges of the generally lower surface 208 of the lower portion 202 where said sides are integrally formed with the lower portion 202.
Regarding claim 27, Zelnik discloses the shape of the undersurface and the shape of the second side of the pad match the shape of an inner bottom surface of the groove, and the shape of the third side and the shape of the fourth side of the pad match the shape of the two side surfaces of the groove (inner edges of the upper portion 204 match up with the outer edges of the lower portion 202).
Regarding claim 28, Zelnik discloses the shape of the inner bottom surface of the groove is arc-shaped. Examiner notes that inner edges of the upper portion are rounded and the portions defining the groove are curved and are therefore arc shaped, see FIG. 10.
Regarding claims 29 and 30, Zelnik discloses (claim 29) the frame includes an outer bottom surface, the shape of the outer bottom surface of the frame matching the shape of a bed that is configured to support the patient in an examination, and (claim 30) the shape of the outer bottom surface of the frame is arch-shaped, and the bed has an arc-shaped groove to match at least the length or the width of the frame. Zelnik discloses head and arm support 60 in an alternate embodiment, see FIGS. 3 and 4 comprising a lower body 62 having a base portion 66 that is slightly curved for the purpose of fitting within a curved patient table surface, see FIG. 1.
Regarding claim 31, Zelnik discloses the frame includes two support parts in a length direction of the groove, each of the two support parts being located on one side of the groove. Examiner notes that the legs 214 are disposed within opening of the upper portion 204 disposed at the same end of the opening. 
Regarding claim 33, Zelnik discloses a medical device (head and arm support 200), wherein the medical device comprises a bed (motorized table 46) and the head supporting device of claim 18, the head supporting device includes an outer bottom surface (considered to be the feature opposite the depressions 206 seen in FIG. 11), the outer bottom surface being arranged contacting with the bed, the head supporting device is configured to move on the bed along the length direction of the bed. Examiner notes, that the alternate embodiment head and arm support 60 comprises a lower body 62 that contacts a movable patient table surface 100 further comprising at least one leg 65 in order to mate with a complementary portion of a slot or hole positioned in the movable patient table surface 100 (see Col. 4, lines 17-41). The limitations of the claim are therefore taught by the invention of Zelnik.
Regarding claim 34, Zelnik discloses the shape of the outer bottom surface of the head supporting device matches the shape of the bed. Examiner notes that Zelnik teaches an alternate embodiment where the base portion is substantially planar or can be slightly curved in order to complement the surface of the movable patient table surface 100 (see Col. 4, lines 17-41).
Regarding claim 35, Zelnik discloses the bed includes a groove matching the outer bottom surface of the head supporting device, the head supporting device being movably configured in the groove of the table. Examiner notes that Zelnik discloses an alternate embodiment where the movable patient table surface 100 can be planar or slightly curved (see Col. 4, lines 17-41). Furthermore, Zelnik discloses the movable patient table surface 100 can comprise slots which mate with at least one leg 65 of the head and arm support 65, the device would therefore be movable along the surface of the table surface within the mating slot.
Regarding claim 36, Zelnik discloses the head supporting device is configured to position the head of the patient such that an angle between the plane perpendicular to the orbitomeatal line of the patient and a vertical direction is between 15 degrees and 20 degrees. Examiner notes that since a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 37, Zelnik discloses the frame has a groove (openings 210 and back opening 212) in which the pad is embedded (lower portion 202 is connected within the opening of the upper portion 204 via legs 214); the second surface comprises a first side and an undersurface, the first side being connected to the undersurface and the first surface, wherein when the patient is supine, the first side is used for supporting the neck of the patient and the undersurface is used for supporting the head of the patient (see figure 1 above). Examiner notes that the first side is integrally formed with the generally planar lower surface 208 where the undersurface can be considered the edge adjacent the first side.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zelnik.
Regarding claims 22 and 23, Zelnik does not explicitly disclose (claim 22) a first angle between a first intersection line of a second plane and the undersurface and a second intersection line of the second plane and the second side being between 70 degrees and 75 degrees, the second plane being perpendicular to a length direction of the groove, and (claim 23) a second angle between a third intersection line of the second plane and the first side and the second intersection line being from 20 degrees to 60 degrees. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zelnik to have a lower portion 202 comprising the claimed dimensions since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, in Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zelnik, in view of Coppens et al. (US 6698045 B1), herein referred to as Coppens.
Regarding claim 26, Zelnik discloses the groove comprises two side surfaces arranged two opposing sides of the groove (see FIG. 11, side surfaces of the upper portion 204 are adjacent to openings 210), respectively. Zelnik does not explicitly disclose each of the two side surfaces contacting the third side and the fourth side of the pad, respectively; and the pad is configured to move in the length direction of the groove. Coppens, however, discloses an angling head mobilization device comprising a pivotable headrest frame 14 pivotably and slidably connected to a base frame 12 (see FIGS. 1-3) via indexing ladder 16 and hinges 32 for the purpose of selectively adjusting the angle of a patient resting on the headrest in both the prone and supine positions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zelnik with the hinges and indexing ladder of Coppens in order to provide angular adjustments to the upper portion and lower portion of the head and arm support of Zelnik. Examiner notes that rotation of a headrest frame relative to a base frame provides movement along an axis where the distal end of the headrest relative to the pivotal point moves along a direction which can be considered the claimed length direction.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zelnik, in view of Matsui et al. (JP 2002291731 A), herein referred to as Matsui.
Regarding claim 32, Zelnik does not explicitly disclose each of the two support parts has a step surface. Matsui, however, discloses, a subject fixing device comprising protrusions 12 for the purpose of ensuring the arms of a subject does not fall off of holder portion 10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Zelnik with the protrusions of Matsui in order to keep the arms of an occupant from sliding off of the edges of the head and arm support. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses head supporting devices relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Zelnik, Coppens, and Matsui.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/30/2022